Case 8:20-cv-00579-TPB-JSS Document 25 Filed 03/25/21 Page 1 of 3 PageID 217




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


WILCO TRADING LLC,

      Plaintiff,

v.                                              Case No. 8:20-cv-579-TPB-JSS

SHAHAR SHABAT and
EL SALES CORP.,

      Defendants.
____________________________________/

          ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on consideration of the report and

recommendation of Julie S. Sneed, United States Magistrate Judge, entered on

March 8, 2021. (Doc. 24). Judge Sneed recommends “Plaintiff’s Motion for

Default Final Judgment for Money Damages and Permanent Injunctive Relief”

(Doc. 22) be granted in part and denied in part. Specifically, Judge Sneed

recommends that final default judgment be entered in favor of Plaintiff Wilco

Trading LLC, and against Defendants Shahar Shabat and EL Sales Corp., as to

Counts III and IV in the amount of $166,357.68 in compensatory damages, and that

the remaining counts be dismissed without prejudice. Judge Sneed further

recommends that the requests for injunctive relief, attorney’s fees, statutory

damages, exemplary damages, and punitive damages be denied. Neither Plaintiff

nor Defendants filed an objection to the report and recommendation, and the time

to object has expired.
Case 8:20-cv-00579-TPB-JSS Document 25 Filed 03/25/21 Page 2 of 3 PageID 218




         After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); 718 F.2d 198, 199 (4th Cir. 1983);

Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982). A district court must “make a

de novo determination of those portions of the [report and recommendation] to which an

objection is made.” 28 U.S.C. § 636(b)(1)(C). When no objection is filed, a court

reviews the report and recommendation for clear error. Macort v. Prem, Inc., 208 F.

App’x 781, 784 (11th Cir. 2006); Nettles v. Wainwright, 677 F.2d 404, 409 (5th Cir.

1982).

         Upon due consideration of the record, including Judge Sneed’s report and

recommendation, the Court adopts the report and recommendation. Consequently,

“Plaintiff’s Motion for Default Final Judgment for Money Damages and Permanent

Injunctive Relief” is granted in part and denied in part.

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED:

(1)      Judge Sneed’s report and recommendation (Doc. 24) is AFFIRMED and

         ADOPTED and INCORPORATED BY REFERENCE into this Order for

         all purposes, including appellate review.

(2)      “Plaintiff’s Motion for Default Final Judgment for Money Damages and

         Permanent Injunctive Relief” (Doc. 22) is hereby GRANTED IN PART and

         DENIED IN PART.

(3)      The motion is GRANTED to the extent that the Court finds that Plaintiff is

         entitled to final default judgment as to Counts III and IV.

                                        Page 2 of 3
Case 8:20-cv-00579-TPB-JSS Document 25 Filed 03/25/21 Page 3 of 3 PageID 219




(4)   The motion is otherwise DENIED.

(4)   The Clerk is DIRECTED to enter final default judgment in favor of Plaintiff

      Wilco Trading LLC, and against Defendants Shahar Shabat and EL Sales

      Corp., as to Counts III and Count IV of the complaint (Doc. 1) in the amount

      of $166,357.68 in compensatory damages.

(5)   Counts I and II of the complaint are DISMISSED WITHOUT

      PREJUDICE.

(6)   Following the entry of judgment, the Clerk is directed to terminate any

      pending motions and deadlines, and thereafter close this case.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 25th day of

March, 2021.




                                         TOM BARBER
                                         UNITED STATES DISTRICT JUDGE




                                    Page 3 of 3
